Pee Curiam.
The defendants in this case were convicted under the first and third counts in the indictment, which alleged that the defendants had obtained $1,500 by means of false pretenses. The court directed a verdict for the defendants on the second count — receiving stolen goods. It is now urged for a reversal that the trial court erred in refusing to grant the motion to direct a verdict on the third count — for false pretenses. Let this be as it may, it will not cause a reversal for the conviction on the first count of grand larcény, as that count is not attacked. That count is sufficient to support the judgment. State v. Huggins, 84 N. J. L. 254; State v. Rommel, 3 N. J. Mis. R. 204; affirmed, 3 N. J. Adv. R. 1401.
The judgment of the Essex Court of Quarter Sessions is affirmed.